DETAILED ACTION
Examiner’s Note
The allowance is based on claims filed on March 22, 2022 which were entered in advisory action mailed on April 7, 2022.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The independent claims recite elements of:
An automated vegetation removal method comprising: receiving, by a processor of a control vehicle, data describing a specified geographical area for scanning, wherein said control vehicle comprises an autonomous or remote controlled aerial vehicle that does not require a human operator; directing, by said processor, a vehicle, of said plurality of vehicles, to a first sector associated with said a plurality of virtual sectors of said specified geographical area, wherein said vehicle comprises an autonomous or remote controlled aerial vehicle that does not require a human operator, and wherein said vehicle comprises a video device, an optical sensor, and a GPS sensor; directing, by said processor, an additional vehicle, of said plurality of vehicles, to said first sector, wherein said additional vehicle comprises an autonomous or remote controlled aerial vehicle that does not require a human operator, and wherein said additional vehicle comprises an additional video device, an additional optical sensor, and an additional GPS sensor; establishing, by said processor via a wireless network, wireless communications between said control vehicle, said vehicle, and said additional vehicle; scanning, by said processor via said video device, said additional video device, said additional optical sensor, and said optical sensor, said first sector for areas of undesirable vegetation growth; receiving, by said processor from said vehicle via said GPS sensor and based on results of said scanning, first geographical coordinates associated with said areas of undesirable vegetation growth located within said first sector; receiving, by said processor from said additional vehicle via said additional GPS sensor and based on results of said scanning, additional geographical coordinates associated with said areas of undesirable vegetation growth located within said first sector; determining, by said processor based on analysis of said first geographical coordinates and said additional geographical coordinates, an optimal travel path from a current location of said control vehicle to said areas of undesirable vegetation growth located within said first sector, wherein said optimal travel path comprises a combination of multiple differing travel paths through differing portions of multiple differing virtual sectors of said plurality of virtual sectors; directing, by said processor, said control vehicle to said areas of undesirable vegetation growth via said optimal travel path; directing, by said processor, said control vehicle to additional areas of undesirable vegetation growth of said plurality of virtual sectors via said optimal travel path; executing upon arrival of said control vehicle to said areas of undesirable vegetation growth and said additional areas of undesirable vegetation growth, by said processor via said control vehicle, a process for eliminating said areas of undesirable vegetation growth and said additional areas of undesirable vegetation growth, wherein said process for eliminating said areas of undesirable vegetation growth and said additional areas of undesirable vegetation growth comprises spraying, from an aerial position via said control vehicle, a chemical herbicide substance over said areas of undesirable vegetation growth and said additional areas of undesirable vegetation growth, wherein said chemical herbicide substance is adapted to eliminate said areas of undesirable vegetation growth and said additional areas of undesirable vegetation growth, wherein said process for eliminating said areas of undesirable vegetation growth and said additional areas of undesirable vegetation growth further comprises mechanically removing from an aerial position, via a rake, a shovel, and a tiller of said control vehicle, said areas of undesirable vegetation growth and said additional areas of undesirable vegetation growth, and wherein said process for eliminating said areas of undesirable vegetation growth and said additional areas of undesirable vegetation growth comprises: first proceeding to and eliminating a first area of undesirable vegetation growth; after said first proceeding, second proceeding to and eliminating a second area of undesirable vegetation growth; after said second proceeding, third proceeding to and eliminating a third area of undesirable vegetation growth; directing, by said processor after said receiving said first geographical coordinates and said additional geographical coordinates, said vehicle and said additional vehicle to said current location of said control vehicle; and recharging, by said processor via a battery charging station of said control vehicle, said vehicle and said additional vehicle.
The most remarkable prior arts are Sugumaran (US Publication No. 2017/0031365), Ananthanarayanan (US Patent 9421869), Ackerman (US Publication No. 2016/0157414), Diazdelcastillo (US Publication No. 2014/0121881), Chan (US Publication No. 2016/0205872), Burema (US Publication No. 2014/0303814), and Frei (US Publication 2020/0020093).
Sugumaran is directed to a sensor senses an attribute of a worksite at a location that is geographically spaced from a corresponding mobile machine. An operation is performed at the location, based upon the sensed attribute. An action signal is generated based on the effect data. An unmanned aerial vehicle communicates effect data, indicative of an effect of the operation at the location, to the mobile machine. The action signal can be used to control worksite operation.
Sugumaran does not teach elements of: said vehicle/additional vehicle comprises an autonomous or remote-controlled aerial vehicle that does not require a human operator; dividing, by said processor, said specified geographical area into a plurality of virtual sectors corresponding to flight ranges of a plurality of vehicles; directing, by said processor, a vehicle to a first sector of said plurality of virtual sectors, determining, by said processor based on analysis of said first geographical coordinates, an optimal travel path from a current location of said control vehicle to said areas of undesirable vegetation growth, and directing, by said processor, said control vehicle to said areas of undesirable vegetation growth via said optimal travel path; and using a sprayer, a rake, a shovel, and a tiller from an aerial position. 
Ananthanarayanan is directed to a power unmanned aerial vehicle (UAV) that may generate a current from a magnetic field of an overhead power line. In various implementations, while the power UAV is flying, the power UAV may receive another UAV at a platform. A control element of the power UAV may generate signals to cause the power UAV to fly to a location of a conductor of the power line. The control element may also determine a position of the secondary coil with respect to the power line and generate control signals to adjust the position of the secondary coil based on the determined position of the secondary coil, a determined safety distance, and/or a determined threshold distance for efficient current generation. A shielding substrate may also be provided to shield electronics of the power UAV or other UAVs from magnetic fields.
Ananthanarayanan does not teach elements of: 
directing, by said processor, a vehicle, of said plurality of vehicles, to a first sector associated with said a plurality of virtual sectors of said specified geographical area, wherein said vehicle comprises an autonomous or remote controlled aerial vehicle that does not require a human operator, and wherein said vehicle comprises a video device, an optical sensor, and a GPS sensor; directing, by said processor, an additional vehicle, of said plurality of vehicles, to said first sector, wherein said additional vehicle comprises an autonomous or remote controlled aerial vehicle that does not require a human operator, and wherein said additional vehicle comprises an additional video device, an additional optical sensor, and an additional GPS sensor; establishing, by said processor via a wireless network, wireless communications between said control vehicle, said vehicle, and said additional vehicle; scanning, by said processor via said video device, said additional video device, said additional optical sensor, and said optical sensor, said first sector for areas of undesirable vegetation growth; receiving, by said processor from said vehicle via said GPS sensor and based on results of said scanning, first geographical coordinates associated with said areas of undesirable vegetation growth located within said first sector; receiving, by said processor from said additional vehicle via said additional GPS sensor and based on results of said scanning, additional geographical coordinates associated with said areas of undesirable vegetation growth located within said first sector; determining, by said processor based on analysis of said first geographical coordinates and said additional geographical coordinates, an optimal travel path from a current location of said control vehicle to said areas of undesirable vegetation growth located within said first sector, wherein said optimal travel path comprises a combination of multiple differing travel paths through differing portions of multiple differing virtual sectors of said plurality of virtual sectors; directing, by said processor, said control vehicle to said areas of undesirable vegetation growth via said optimal travel path; directing, by said processor, said control vehicle to additional areas of undesirable vegetation growth of said plurality of virtual sectors via said optimal travel path; executing upon arrival of said control vehicle to said areas of undesirable vegetation growth and said additional areas of undesirable vegetation growth, by said processor via said control vehicle, a process for eliminating said areas of undesirable vegetation growth and said additional areas of undesirable vegetation growth, wherein said process for eliminating said areas of undesirable vegetation growth and said additional areas of undesirable vegetation growth comprises spraying, from an aerial position via said control vehicle, a chemical herbicide substance over said areas of undesirable vegetation growth and said additional areas of undesirable vegetation growth, wherein said chemical herbicide substance is adapted to eliminate said areas of undesirable vegetation growth and said additional areas of undesirable vegetation growth, wherein said process for eliminating said areas of undesirable vegetation growth and said additional areas of undesirable vegetation growth further comprises mechanically removing from an aerial position, via a rake, a shovel, and a tiller of said control vehicle, said areas of undesirable vegetation growth and said additional areas of undesirable vegetation growth, and wherein said process for eliminating said areas of undesirable vegetation growth and said additional areas of undesirable vegetation growth comprises: first proceeding to and eliminating a first area of undesirable vegetation growth; after said first proceeding, second proceeding to and eliminating a second area of undesirable vegetation growth; after said second proceeding, third proceeding to and eliminating a third area of undesirable vegetation growth; directing, by said processor after said receiving said first geographical coordinates and said additional geographical coordinates, said vehicle and said additional vehicle to said current location of said control vehicle; and recharging, by said processor via a battery charging station of said control vehicle, said vehicle and said additional vehicle.
Ackerman is directed to a ground scout having an ability to identify the location of rows of crops and the end of the rows so that it can navigate, but in other embodiments, the ground scout can also rely more on an aerial drone to navigate, to act as a communication relay system, and so on. A buddy system including a ground scout and an air scout (e.g. drone) communicate their findings with each other.
Ackerman does not teach element of:
receiving, by a processor of a control vehicle, data describing a specified geographical area for scanning, wherein said control vehicle comprises an autonomous or remote controlled aerial vehicle that does not require a human operator; wherein said vehicle comprises an autonomous or remote controlled aerial vehicle that does not require a human operator, directing, by said processor, an additional vehicle, of said plurality of vehicles, to said first sector, wherein said additional vehicle comprises an autonomous or remote controlled aerial vehicle that does not require a human operator, and wherein said additional vehicle comprises an additional video device, an additional optical sensor, and an additional GPS sensor; wherein said process for eliminating said areas of undesirable vegetation growth and said additional areas of undesirable vegetation growth comprises spraying, from an aerial position via said control vehicle; and wherein said process for eliminating said areas of undesirable vegetation growth and said additional areas of undesirable vegetation growth further comprises mechanically removing from an aerial position, via a rake, a shovel, and a tiller of said control vehicle, said areas of undesirable vegetation growth and said additional areas of undesirable vegetation growth.
Diazdelcastillo is directed to an autonomous and remote control all purpose machine (ARCAPM) having different interchangeable modules that are structured and arranged to perform different tasks is disclosed. A machine includes: a body; a plurality of bays in the body, wherein each bay is configured to receive a respective module; and a power source carried by the body. A respective power connector is in each one of the bays that is configured to provide an electrically conductive path between the power source and a device in a module arranged in one of the bays. The machine includes a propulsion system structured and arranged to move the body over the ground. The machine also includes a control system structured and arranged to control autonomous movement of the machine based on at least one of: proximity sensors, metal detectors, and GPS data.
Diazdelcastillo does not teach elements of: 
directing, by said processor, an additional vehicle, of said plurality of vehicles, to said first sector, wherein said additional vehicle comprises an autonomous or remote controlled aerial vehicle that does not require a human operator, and wherein said additional vehicle comprises an additional video device, an additional optical sensor, and an additional GPS sensor; establishing, by said processor via a wireless network, wireless communications between said control vehicle, said vehicle, and said additional vehicle; scanning, by said processor via said video device, said additional video device, said additional optical sensor, and said optical sensor, said first sector for areas of undesirable vegetation growth; receiving, by said processor from said vehicle via said GPS sensor and based on results of said scanning, first geographical coordinates associated with said areas of undesirable vegetation growth located within said first sector; receiving, by said processor from said additional vehicle via said additional GPS sensor and based on results of said scanning, additional geographical coordinates associated with said areas of undesirable vegetation growth located within said first sector; determining, by said processor based on analysis of said first geographical coordinates and said additional geographical coordinates, an optimal travel path from a current location of said control vehicle to said areas of undesirable vegetation growth located within said first sector, wherein said optimal travel path comprises a combination of multiple differing travel paths through differing portions of multiple differing virtual sectors of said plurality of virtual sectors; directing, by said processor, said control vehicle to said areas of undesirable vegetation growth via said optimal travel path; directing, by said processor, said control vehicle to additional areas of undesirable vegetation growth of said plurality of virtual sectors via said optimal travel path; executing upon arrival of said control vehicle to said areas of undesirable vegetation growth and said additional areas of undesirable vegetation growth, by said processor via said control vehicle, a process for eliminating said areas of undesirable vegetation growth and said additional areas of undesirable vegetation growth, wherein said process for eliminating said areas of undesirable vegetation growth and said additional areas of undesirable vegetation growth comprises spraying, from an aerial position via said control vehicle, a chemical herbicide substance over said areas of undesirable vegetation growth and said additional areas of undesirable vegetation growth, wherein said chemical herbicide substance is adapted to eliminate said areas of undesirable vegetation growth and said additional areas of undesirable vegetation growth, wherein said process for eliminating said areas of undesirable vegetation growth and said additional areas of undesirable vegetation growth further comprises mechanically removing from an aerial position, said areas of undesirable vegetation growth and said additional areas of undesirable vegetation growth, and wherein said process for eliminating said areas of undesirable vegetation growth and said additional areas of undesirable vegetation growth comprises: first proceeding to and eliminating a first area of undesirable vegetation growth; after said first proceeding, second proceeding to and eliminating a second area of undesirable vegetation growth; after said second proceeding, third proceeding to and eliminating a third area of undesirable vegetation growth; directing, by said processor after said receiving said first geographical coordinates and said additional geographical coordinates, said vehicle and said additional vehicle to said current location of said control vehicle; and recharging, by said processor via a battery charging station of said control vehicle, said vehicle and said additional vehicle.
Chan is directed to an unmanned pruning vehicle includes a pruning device configured to prune plant material from a plant. The unmanned pruning vehicle also includes a processing circuit is configured to control operation of the pruning device to prune a plant.
Chan does not teach elements of:
directing, by said processor, a vehicle, of said plurality of vehicles, to a first sector associated with said a plurality of virtual sectors of said specified geographical area, directing, by said processor, an additional vehicle, of said plurality of vehicles, to said first sector, wherein said additional vehicle comprises an autonomous or remote controlled aerial vehicle that does not require a human operator, and wherein said additional vehicle comprises an additional video device, an additional optical sensor, and an additional GPS sensor; establishing, by said processor via a wireless network, wireless communications between said control vehicle, said vehicle, and said additional vehicle; scanning, by said processor via said video device, said additional video device, said additional optical sensor, and said optical sensor, said first sector for areas of undesirable vegetation growth; receiving, by said processor from said vehicle via said GPS sensor and based on results of said scanning, first geographical coordinates associated with said areas of undesirable vegetation growth located within said first sector; receiving, by said processor from said additional vehicle via said additional GPS sensor and based on results of said scanning, additional geographical coordinates associated with said areas of undesirable vegetation growth located within said first sector; determining, by said processor based on analysis of said first geographical coordinates and said additional geographical coordinates, an optimal travel path from a current location of said control vehicle to said areas of undesirable vegetation growth located within said first sector, wherein said optimal travel path comprises a combination of multiple differing travel paths through differing portions of multiple differing virtual sectors of said plurality of virtual sectors; directing, by said processor, said control vehicle to said areas of undesirable vegetation growth via said optimal travel path; directing, by said processor, said control vehicle to additional areas of undesirable vegetation growth of said plurality of virtual sectors via said optimal travel path; executing upon arrival of said control vehicle to said areas of undesirable vegetation growth and said additional areas of undesirable vegetation growth, by said processor via said control vehicle, a process for eliminating said areas of undesirable vegetation growth and said additional areas of undesirable vegetation growth, wherein said process for eliminating said areas of undesirable vegetation growth and said additional areas of undesirable vegetation growth comprises spraying, from an aerial position via said control vehicle, a chemical herbicide substance over said areas of undesirable vegetation growth and said additional areas of undesirable vegetation growth, wherein said chemical herbicide substance is adapted to eliminate said areas of undesirable vegetation growth and said additional areas of undesirable vegetation growth, herein said process for eliminating said areas of undesirable vegetation growth and said additional areas of undesirable vegetation growth comprises: first proceeding to and eliminating a first area of undesirable vegetation growth; after said first proceeding, second proceeding to and eliminating a second area of undesirable vegetation growth; after said second proceeding, third proceeding to and eliminating a third area of undesirable vegetation growth; directing, by said processor after said receiving said first geographical coordinates and said additional geographical coordinates, said vehicle and said additional vehicle to said current location of said control vehicle; and recharging, by said processor via a battery charging station of said control vehicle, said vehicle and said additional vehicle.
Burema is directed to modern farming is currently being done by powerful ground equipment or aircraft that weigh several tons and treat uniformly tens of hectares per hour. Automated farming can use small, agile, lightweight, energy-efficient automated robotic equipment that flies to do the same job, even able to farm on a plant-by-plant basis, allowing for new ways of farming. Automated farming uses unmanned aerial vehicles (UAVs) that are equipped with detachable implements and reservoirs and that we call "aerial farm robots." Automated farming uses high-precision GPS and other precision positioning and vision technology to autonomously and precisely perform crop dusting, planting, fertilizing and other field related farming or husbandry tasks. The subsystems for the control, refill, recharge and communication subsystems of the aerial farm robots are part of the overall automated farming system, and can autonomously handle most of the husbandry tasks on a farm.
Burema does not teach elements of:
wherein said optimal travel path comprises a combination of multiple differing travel paths through differing portions of multiple differing virtual sectors of said plurality of virtual sectors; directing, by said processor, said control vehicle to said areas of undesirable vegetation growth via said optimal travel path; directing, by said processor, said control vehicle to additional areas of undesirable vegetation growth of said plurality of virtual sectors via said optimal travel path; executing upon arrival of said control vehicle to said areas of undesirable vegetation growth and said additional areas of undesirable vegetation growth, by said processor via said control vehicle, a process for eliminating said areas of undesirable vegetation growth and said additional areas of undesirable vegetation growth, wherein said process for eliminating said areas of undesirable vegetation growth and said additional areas of undesirable vegetation growth comprises spraying, from an aerial position via said control vehicle, a chemical herbicide substance over said areas of undesirable vegetation growth and said additional areas of undesirable vegetation growth, wherein said chemical herbicide substance is adapted to eliminate said areas of undesirable vegetation growth and said additional areas of undesirable vegetation growth, wherein said process for eliminating said areas of undesirable vegetation growth and said additional areas of undesirable vegetation growth further comprises mechanically removing from an aerial position, via a rake, a shovel, and a tiller of said control vehicle, said areas of undesirable vegetation growth and said additional areas of undesirable vegetation growth.
Frei is directed to an object identification and collection method is disclosed. The method includes employing an image-collection vehicle to capture first images of a target geographical area, identifying one or more objects in the first images, and guiding an object-collection system over the target geographical area toward the one or more identified objects. The method further includes determining object information for each of the identified objects and guiding the object-collection system based on the object information. The method may further include capturing second images of the ground relative to the object-collection system as the object-collection system is guided toward the one or more identified objects, identifying a target object in the second images, and instructing the object-collection system to pick up the target object.
Frei does not teach elements of:
wherein said optimal travel path comprises a combination of multiple differing travel paths through differing portions of multiple differing virtual sectors of said plurality of virtual sectors; directing, by said processor, said control vehicle to said areas of undesirable vegetation growth via said optimal travel path; directing, by said processor, said control vehicle to additional areas of undesirable vegetation growth of said plurality of virtual sectors via said optimal travel path; executing upon arrival of said control vehicle to said areas of undesirable vegetation growth and said additional areas of undesirable vegetation growth, by said processor via said control vehicle, a process for eliminating said areas of undesirable vegetation growth and said additional areas of undesirable vegetation growth, wherein said process for eliminating said areas of undesirable vegetation growth and said additional areas of undesirable vegetation growth comprises spraying, from an aerial position via said control vehicle, a chemical herbicide substance over said areas of undesirable vegetation growth and said additional areas of undesirable vegetation growth, wherein said chemical herbicide substance is adapted to eliminate said areas of undesirable vegetation growth and said additional areas of undesirable vegetation growth, wherein said process for eliminating said areas of undesirable vegetation growth and said additional areas of undesirable vegetation growth further comprises mechanically removing from an aerial position, via a rake, a shovel, and a tiller of said control vehicle, said areas of undesirable vegetation growth and said additional areas of undesirable vegetation growth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662